          Case 1:19-cv-01578-VEC-DCF Document 224
                                              222 Filed 08/23/21
                                                        08/20/21 Page 1 of 2


MEMO ENDORSED                                                                         USDC SDNY
                           Gregory Zimmer, Esq.                                       DOCUMENT
                                                                                      ELECTRONICALLY FILED
                                                                                      DOC #:
                                                                                      DATE FILED: 8/23/2021
    GZimmer@GZimmerLegal.com
    O: (914) 402-5683
    M: (516) 991-1116


                                                                                August 20, 2021

    VIA ECF

    Honorable Valerie Caproni, U.S.D.J.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 443
    New York, New York 10007

           Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

    Dear Judge Caproni:

            I represent Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M.
    Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced matter. We write to request that the
    Court grant us a brief, one-week extension of the deadline for disclosure of expert witnesses set
    forth in the Stipulation and Order entered by the Court on July 29, 2021 (the “Discovery Order”),
    which is currently set for today, August 20, 2021. The reason for this request is that the expert
    that Dr. Goldberg intended to disclose on or before the deadline informed us late Wednesday,
    August 18, 2021, that he was leaving his firm for an in-house position that prevented him from
    continuing his expert witness services. This announcement came without any prior warning.
    Though we have worked diligently to identify and retain a substitute expert before today’s
    deadline we have been unable to do so on such short notice, especially in light of summer
    vacation schedules that has impacted the availability of potential substitutes. We requested
    consent of counsel for Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals, Inc.
    (“Navidea”) and Third-Party Defendant Macrophage Therapeutics, Inc. (“Macrophage”) for this
    requested extension by e-mail and offered to work together to adjust internal deadlines in the
    Discovery Order to account for the extension while maintaining the November 30, 2021 close of
    all expert discovery, but have not received a response as of the time of the filing of this letter.

             Dr. Goldberg therefore respectfully requests that the Court grant his request for a one-
    week extension of the deadline to disclose expert witnesses and the general subject matter of
    their intended testimony.



           Thank for your attention to this matter.

    360 Lexington Avenue, Suite 1502                                        New York, New York 10017
     Case 1:19-cv-01578-VEC-DCF Document 224
                                         222 Filed 08/23/21
                                                   08/20/21 Page 2 of 2

Honorable Valerie Caproni, U.S.D.J.
August 20, 2021
Page 2

                                                  Respectfully submitted,


                                                  /s/ Gregory Zimmer, Esq.

                                                  Gregory Zimmer, Esq.
                                                  360 Lexington Avenue, Suite 1502
                                                  New York, NY 10017
                                                  (914) 402-5683
                                                  GZimmer@GZimmerLegal.com


cc: Barry Kazan, Esq.
    Alain Baudry, Esq.
                                Application GRANTED. No later than August 27, 2021,
                                each party must provide each other party pursuant to Fed. R.
                                Civ. P. 26(a)(2)(A) with the name, curriculum vitae, and
                                general subject matter of testimony of any expert it may use
                                in its case-in-chief. All other deadlines remain the same.
                                SO ORDERED.




                                HON. VALERIE CAPRONI
                                UNITED STATES DISTRICT JUDGE
                                                                               8/23/2021
